Citation Nr: 1422951	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-17 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active service from September 1974 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2009, the Veteran requested a Board hearing at the central office located in Washington, DC.  Subsequently, in December 2013, the Veteran's representative requested in writing that the hearing be rescheduled as a Travel Board hearing.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2013).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2013).  Accordingly, the Board will grant the Veteran's request for a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a Travel Board hearing at the Los Angeles, California RO before a Veterans Law Judge.  The Veteran and her representative should be provided with notice as to the time and place to report for said hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

